FILED IN
                                                         14th COURT OF APPEALS
                     FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                                                         12/22/2015 1:30:38 PM
                      INFORMATION SHEET BY COURT REPORTERS
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 14-15-00802-CV Trial Court Case Number: 2012-61278

    (1) Is there a Reporter's Record?                                                  ✔Y       N

    (2) Are you the only court reporter involved in this appeal?                          Y ✔N
    If not, please provide the names and addresses of all other court
    reporters below.
   Michelle Miller



    (3) Has the appellant requested that the reporter’s record be prepared or          ✔Y       N
    has the trial court ordered that the record be prepared?

    (4) Please select from the following options:
       A. The appellant has paid for the record.
       B. The appellant has made arrangements to pay for the record
       C. The appellant is appealing as indigent.
       D. The appellant has not paid or made arrangements to pay for the
           record and is not appealing as indigent.

    (5) Extension (fill out if extension is required for any reason other than payment)
     I was unable to file the record in this appeal by 12/21/15
                                                            ________. I expect the record
    in this appeal to be approximately 3,000      _______ pages. The record covers
    _______days
     10            of testimony.   I believe   that I can file the record by _________.
                                                                              1/21/15       I
    ask that the court grant an extension until that time for filing the record.
    Additional Comments: ___________________________________________
                               I wasn't able to complete this record and have it ready by the
                         current due date. After my father passed away last month, I had
                         several records to get completed in addition to this one, as well as
                         being in trial regularly. I have been working through all of this as
Court Reporter's Signature, Full Address, Email Address and Telephone Number:
                         expeditiously as possible; however, I've also had three accelerated
                         appeal records ordered in the last couple weeks that had to be
\s\ Kathleen Keese
_______________________________________________________________________
                         completed as well. Due to these extraordinary circumstances,
Official Court Reporter please allow the requested 30-day extension.
269th District Court
_______________________________________________________________________
201 Caroline, 13th Floor
Houston, Texas 77002
713.368.6386